Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This office action is in response to the amendment filed December 28, 2020.  Claims 1, 3 through 9 and 11 through 20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3 through 6, 9 and 11 through 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (2015/0116379) in view of Lee (2005/0140597) and Ahn (2016/0203774).

With regard to claims 1 and 9, Lim discloses a display device (Figure 11) comprising:
		a light-source module (Figure 4, #40) comprising a plurality of light-source blocks (Figure 4, LED String) configured to provide light to a display panel ([0019] “… a backlight unit to provide light to the liquid crystal panel …”);
		a plurality of light-source drivers (Figure 9, #210-n) configured to drive the plurality of light-source blocks ([0041] “… each constant current driver determines a level of the driving current IF flowing in the corresponding LED channel”);
		a timing controller (Figure 9, #’s 221 and 222) configured to generate a dimming level signal of a corresponding one of the light-source blocks based on an image signal for implementing a frame (Figure 9, AVref), and to generate a n-bit dimming select signal for selecting a corresponding one of the light-source drivers corresponding to the dimming level signal (Figure 9, ODn);
		a plurality of switches connected between the timing controller and the plurality of light-source drivers(Figure 9, Sn), and configured to provide a plurality of dimming level signals (Figure 9, AVref) to the plurality of light-source drivers (Figure 9, #’s 210n) based on a switch control signal ([0071] “The CPWAM generator 222 calculates the respective pulse widths of the CPWAM signals and accordingly sets on-duty signals OD1 to ODn to turn on the first to n-th switches S1 to Sn for the duration corresponding to the respective pulse widths of the CPWAM signals”), and

			a dimming select signal (Figure 9, PWMn) and an operator configured to perform a logical operation (Figure 9, #222) on the dimming select signal, and to generate an switch control signal (Figure 9, ODn).
		The office finds no specific disclosure in Lim wherein the n-bit dimming select signal is different from the image signal, the display device includes a signal converter configured to convert the n-bit dimming select signal into an m-bit switch control signal, “n” and “m” being natural numbers, and n being less than m, and wherein the signal converter comprises: a decoder configured to convert an n-bit dimming select signal into an m-bit decoded dimming select signal.  Lee discloses a signal converter configured to convert an n-bit dimming select signal into an m-bit switch control signal, “n” and “m” being natural numbers, and n being less than m ([0025] “… a flat panel display device may, for example, include a data converter having a look-up table and inputted with Red, Green and Blue N-bit digital data signals, the data converter converting the Red, Green and Blue N-bit digital data signals into Red, Green and Blue M-bit digital data signals, respectively, referring to the look-up table, wherein each of N and M is an integer, M is greater than N”) and the signal converter comprises: a decoder configured to convert an n-bit dimming select signal into an m-bit decoded dimming select signal ([0025] “… a flat panel display device may, for example, include a data converter having a look-up table and inputted with Red, Green and Blue N-bit digital data signals, the data converter converting the Red, Green and Blue N-bit digital data signals into Red, Green and Blue M-bit digital data signals, respectively, referring to the look-up table, wherein each of N and M is an integer, M is greater than N”).

		The office finds no specific disclosure in the combination of Lim and Lee wherein the n-bit dimming select signal is different from the image signal.  Ahn discloses the n-bit dimming select signal is different from the image signal ([0066] “The gamma curve adjusting circuit 15 modulates the digital video data RGB based on the illuminance I of external light or based on an adjustment dimming signal according to the illuminance I of external light”).  


With regard to claim 3, Lim discloses the m-bit decoded signal of the switch control signal is applied to a control terminal of each of the plurality of switches (Figure 9, Sn).

With regard to claims 4 and 11, Lim discloses the operator comprises a plurality of AND-gates respectively connected to the plurality of switches (Figure 9, AMPn), and


With regard to claim 5, Lim discloses a second input terminal of a first AND-gate among the plurality of AND-gates is configured to receive and invert a ground signal (Figure 9 AMPn GND applied to – terminal via Rs).

With regard to claim 12, Lim discloses generating a first bit signal of the m-bit switch control signal applied to a control terminal of a first switch by performing an AND-operation on the first bit signal (Figure 9 AMPn CPWAMn applied to + terminal) and an inverted signal of a ground signal (Figure 9 AMPn GND applied to – terminal via Rs).

With regard to claims 6 and 13, the office finds no specific disclosure in the combination of Lim and Lee wherein the timing controller is configured to transmit the plurality of dimming level signals to the plurality of light-source drivers through a serial peripheral interface.  Ahn discloses the timing controller is configured to transmit the plurality of dimming level signals to the plurality of light-source drivers through a serial peripheral interface ([0034] “The backlight dimming controller 140 outputs the dimming values BDIM of the blocks and the 
The office finds combining Lim, Lee and Ahn would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Lim and Lee discloses a display device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Ahn also discloses a display device, a "comparable" device, which has been improved by including the timing controller being configured to transmit the plurality of dimming level signals to the plurality of light-source drivers through a serial peripheral interface.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Ahn's known technique of including the timing controller being configured to transmit the plurality of dimming level signals to the plurality of light-source drivers through a serial peripheral interface in the same way in the combination of Lim and Lee.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Lim, Lee and Ahn, the combination would, therefore, yield predictable results.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lim, Lee and Ahn in view of Kim (2017/0094818).

With regard to claim 7, the office finds no specific disclosure in the combination of Lim, Lee and Ahn wherein the display device comprises a first printed circuit board on which the light-source blocks are mounted; a second printed circuit board on which the timing controller is mounted; and a third printed circuit board on which the plurality of switches, the decoder, and the operator are mounted.  Kim discloses a display device [0040] comprising a first printed circuit board on which the light-source blocks are mounted; a second printed circuit board on which the timing controller is mounted; and a third printed circuit board on which the plurality of switches, the decoder, and the operator are mounted ([0146] “… although the connecting member has been described to be mounted on the second printed circuit board in the description of the various embodiments of the present disclosure, the present disclosure does not need to be limited thereto. The aforementioned electronic device may include one printed circuit board and/or three or more printed circuit boards according to the mounting space therein, and the connecting member may be disposed in any one of the printed circuit boards in the electronic device”).
		The office finds combining Lim, Lee, Ahn and Kim would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Lim, Lee and Ahn discloses a display device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Kim also discloses a display device, a "comparable" device, which has been improved by including a first printed circuit board on which the light-source blocks are mounted; a 

With regard to claim 8, the office finds no specific disclosure in the combination of Lim, Lee and Ahn wherein the display device comprise a first printed circuit board on which the light-source blocks are mounted; and a second printed circuit board on which the timing controller, the plurality of switches, the decoder, and the operator are mounted.  Kim discloses a first printed circuit board on which the light-source blocks are mounted; and a second printed circuit board on which the timing controller, the plurality of switches, the decoder, and the operator are mounted ([0146] “… although the connecting member has been described to be mounted on the second printed circuit board in the description of the various embodiments of the present disclosure, the 
	The office finds combining Lim, Lee, Ahn and Kim would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Lim, Lee Ahn discloses a display device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Kim also discloses a display device, a "comparable" device, which has been improved by including a first printed circuit board on which the light-source blocks are mounted; and a second printed circuit board on which the timing controller, the plurality of switches, the decoder, and the operator are mounted.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Kim's known technique of including a first printed circuit board on which the light-source blocks are mounted; and a second printed circuit board on which the timing controller, the plurality of switches, the decoder, and the operator are mounted in the same way in the combination of Lim, Lee and Ahn.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Lim, Lee, Ahn and Kim, the combination would, therefore, yield predictable results.


Claims 14, 15, 16, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Yonemaru (2017/0236472) and Ichioka (2014/0043380).

With regard to claims 14 and 18, Lim discloses a display device (Figure 11) comprising:
a light-source module (Figure 4, #40) comprising a plurality of light-source blocks (Figure 4, LED String) configured to provide light to a display panel ([0019] “… a backlight unit to provide light to the liquid crystal panel …”);
a plurality of light-source drivers configured to drive the plurality of light-source blocks ([0041] “… each constant current driver determines a level of the driving current IF flowing in the corresponding LED channel”);
a timing controller (Figure 9, #’s 221 and 222) configured to transmit a dimming level signal of a corresponding one of the light-source blocks, which is generated based on an image signal for implementing a frame (Figure 9, AVref), and to transmit a dimming select signal for selecting a corresponding one of the light-source drivers to which the dimming level signal is applied (Figure 9, ODn), the dimming select signal (Figure 9, ODn) being different from the image signal (Figure 9, AVref); and
transmit the signal to the plurality of light-source drivers in parallel (Figure 9, CPWAMn).

The office finds combining Lim and Yonemaru would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Lim discloses a display device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Yonemaru also discloses a display device, a "comparable" device, which has been improved by including the dimming level signal being a serial signal.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Yonemaru's known technique of including the dimming level signal being a serial signal in the same way in Lim.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Lim and Yonemaru, the combination would, therefore, yield predictable results.

The office finds combining Lim, Yonemaru and Ichioka would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Lim and Yonemaru discloses a display device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Ichioka also discloses a display device, a "comparable" device, which has been improved by including a serial-to-parallel converter configured to receive the dimming level signal and the dimming select signal from the timing controller, and to convert the dimming level signal and the dimming select signal transmitted in a serial signal into a parallel signal.  The office further finds that because the present invention claims a base 

With regard to claims 15 and 19, the office finds no specific disclosure in Lim and Yonemaru wherein the timing controller is configured to transmit the dimming level signal and the dimming select signal to the serial-to-parallel converter as differential signals.  Ichioka discloses the timing controller is configured to transmit the dimming level signal and the dimming select signal to the serial-to-parallel converter as differential signals ([0073] “The LED controller 5 includes a serial-to-parallel converter (S/P converter) 51, a pulse width modulating section 52, an individual variance correcting section 53, a temperature correcting section 54, a time degradation correcting section 55, a luminance correcting section 56 ( luminance correcting means), a parallel-to-serial converter (P/S converter) 57, and a memory 50”).
The office finds combining Lim, Yonemaru and Ichioka would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the 

With regard to claims 16 and 20, Lim discloses the serial-to-parallel converter is configured to convert the differential signals into a plurality of single signals, and to transmit the plurality of single signals to the plurality of light-source drivers (Figure 9, #222 to LED String via Qn).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lim, Yonemaru and Ichioka in vies of Ahn.

With regard to claim 17, the office finds no specific disclosure in the combination of Lim, Yonemaru and Ichioka wherein the timing controller is configured to transmit signals to the serial-to-parallel converter through a high-speed differential signaling interface, and the serial-to-parallel converter is configured to transmit signals to the plurality of light-source drivers through a serial peripheral interface.  Ahn discloses the timing controller is configured to transmit signals to the serial-to-parallel converter through a high-speed differential signaling interface, and the serial-to-parallel converter is configured to transmit signals to the plurality of light-source drivers through a serial peripheral interface ([0034] “The backlight dimming controller 140 outputs the dimming values BDIM of the blocks and the global dimming value GDIM to the light source driver 130 in a serial peripheral interface (SPI) data format”).
		The office finds combining Lim, Yonemaru, Ichioka and Ahn would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds the combination of Lim, Yonemaru and Ichioka discloses a display device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Ahn also discloses a display device, a "comparable" device, which has been improved by including the timing controller being configured to transmit the plurality of dimming level signals to the plurality of light-source drivers through a serial peripheral interface.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Ahn's known .


Response to Arguments
Applicant's arguments with respect to claims 1, 3 through 9 and 11 through 20 have been considered but are directed toward newly amended claims and are believed to be answered by and are therefore moot in view of the new ground(s) of rejection presented above. 


Change in Art Unit Designation for Your Application
In the event the Art Unit designation of your application in the USPTO was 2697, it has changed to 2622.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2622.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571)270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARK W REGN/Primary Examiner, Art Unit 2622